Pee Cueiam :
The judgment of sentence is vacated and the record remanded to the lower court for a hearing to determine whether the written waiver of indictment by a grand jury was knowingly and intelligently made by the defendant. Commonwealth v. Phillips, 208 Pa. Superior Ct. 121, 220 A. 2d 345 (1966), affirmed, 424 Pa. 641, 226 A. 2d 863 (1967). Should the lower court find that the waiver of indictment was knowingly and intelligently made, it shall enter an order to that effect and the judgment of sentence will be reinstated. Should the lower court find that the waiver was not knowingly and intelligently made, it may proceed in a manner consistent with our opinion in Commonwealth v. Howard, 210 Pa. Superior Ct. 284, 232 A. 2d 207 (1967).
Record remanded for further proceedings consistent with this opinion.
Hoffman, J., absent.